KING, Circuit Judge,
concurring:
I concur in Chief Judge Wilkinson’s well-reasoned opinion of the court. I write separately, however, to memorialize my serious concern with the shabby treatment the African-American residents of Jersey Heights have suffered at the hands of state and federal highway planners and officials.
It is no historical accident that Jersey Heights today is ninety-nine percent African-American. Displaced from their downtown neighborhoods by the construction of Route 13 in the 1930s and the original Route 50 in the 1950s, African-Americans in Salisbury relocated to Jersey Heights. As a result of widespread steering practices, Jersey Heights was the only area in which Salisbury’s African-Americans could find available housing. According to one plaintiff, Salisbury has had an “unwritten law” — that “if you were a certain pigm[en]tality you had to live west of this [Wicomico River] bridge.”
Now, the residents of Jersey Heights are being forced to pay the price for the mistakes made by the builders of the original Route 50 — the very highway that decimated their former neighborhoods. As the court’s opinion points out, the placement of Route 50 through downtown Salisbury has resulted in serious congestion and a disproportionate number of accidents, particularly during the summer beach season. The residents’ sacrifice this time is for the convenience of the travel-ling public, particularly vacationers who utilize Route 50 for access to the ocean beaches on Maryland’s Eastern Shore each summer.
First in the 1930s, again in the 1950s, and then again in the past three decades with the Bypass project, the residents of Jersey Heights understandably believe they have been treated as if they do not *195exist. With regard to the Bypass project, the Jersey Heights community was essentially excluded from the. decisionmaking processes that led to the key alignment decisions — both the original route that was memorialized in the FEIS and the ROD, and the subsequent realignment, which shifted the route southward, significantly closer to Jersey Heights.
With two alternate routes still under study in 1985, Caucasian residents who lived in the area surrounding Alternate 2 — the more northerly route farther away from Jersey Heights — received individual notice about project planning, and subsequently raised timely objections to that proposed route. The residents of Jersey Heights, however, received no individual notice, and thus were unable to timely object to Alternate 4, which, of the original four proposed alternates, was the route closest to Jersey Heights. Following the path of least resistance, the State Highway Administration (SHA) designated Alternate 4 as the preferred route, and it is Alternate 4 that was approved by the FHWA in its Record of Decision in 1989.
Although the term “environmental justice” is of fairly recent vintage, the concept is not. See Michele L. Knorr, Environmental Injustice, 6 U. Balt. J. Envtl. L. 71, 73-76 (1997).1 As Justice Douglas pointed out nearly thirty years ago, “[a]s often happens with interstate highways, the route selected was through the poor area of town, not through the area where the politically powerful people live.” Triangle Improvement Council v. Ritchie, 402 U.S. 497, 502, 91 S.Ct. 1650, 29 L.Ed.2d 61. (1971) (per curiam) (Douglas, J., dissenting).
Around 1991, SHA decided to shift the alignment farther southward, substantially closer to Jersey Heights, in order to avoid some wetlands. Again, SHA did not involve Jersey Heights in the decisionmak-ing process. When SHA finally met with Jersey Heights residents in November 1992, it was only after the decision regarding there alignment had already been made. The residents at the meeting were unequivocally opposed to the realignment. SHA promised to “reevaluate” the realignment in light of the questions and comments expressed by the residents. Additional meetings were held between 1992 and 1994, but to no avail. At a meeting with Jersey Heights residents in June 1993, the SHA administrator candidly acknowledged that SHA had not communicated as well as it should have with the Jersey Heights community.2
Having made these observations, I reiterate my wholehearted concurrence with the court’s decision today to reinstate the appellants’ federal and state challenges to the 1995 decision not to prepare a supplemental environmental impact statement, and to remand to the district court for further proceedings. It is my fervent hope that the governmental bureaucracies will henceforth make greater efforts to enhance community involvement in major decisionmaking processes. See Exec. Order No. 12898, 40 C.F.R. 1.70 (February 11, 1994) (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations); Maryland Environmental Policy Act (MEPA), *196Md,Code Ann. Nat. Res. I, § 1-302 (1997); Advisory Council on Environmental Justice, Md. AnmCode, art. 41, § 18-315(g)(1997 & Supp.1998).3 The result— greater bureaucratic responsiveness — will be positive for the good citizens of Salisbury and the State of Maryland for many years to come..

. As Ms. Knorr aptly states, “[environmental health hazards are unequally distributed in the United States. Millions of people in minority and low-income communities are subjected to greater levels of pollution than Caucasian and wealthy populations because of their race or socio-economic status. Environmental injustice occurs, in part, because of the exclusion of these communities in the decisionmaking process as well as the disproportionate location of pollution.” Knorr, Environmental Injustice, U. Balt. J. Envtl. L. at 71-72 (footnotes omitted).


. At a follow-up meeting in August 1993, the SHA administrator informed the residents that it had changed its notification procedures. Now, at the beginning of a study for a project, there is a bulk mailing to every home in the zip code area covered by the project.


. Federal and state policy is consistent with the views expressed here. See, e.g., Exec. Order No. 12898, § 1-103 (the environmental justice strategy of each Federal agency shall, inter alia, "ensure greater public participation”); MEPA, tit. 1, § l-302(e) ("It is the continuing policy of the State to cooperate with ... concerned public and private organizations and individuals, in a manner calculated to protect, preserve, and enhance the environment.”).